Citation Nr: 0328653	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  01-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back disorder. 

2.  Entitlement to service connection for residuals of a 
thumb injury.

3.  Entitlement to an initial increased (compensable) 
evaluation for service connection left hip strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1996 to July 2000.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, UT.

Service connection was granted in a rating action in October 
2000 for narcolepsy, evaluated as 10 percent disabling; and 
recurrent left hip strain and scar of the right foot, each 
evaluated as noncompensably disabling.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This 
possibility is applicable to issue #3 as shown on the front 
page of this decision.

During the course of the current appeal, the veteran has 
raised other issues.  However, his most recent VA Form 9, 
Substantive Appeal, dated in October 2001, limits the 
appellate issues to those shown on the front page.  

On that same form, the veteran checked that he specifically 
did not want a Board hearing.  However, while the RO has 
apparently read additional marks thereon as reflecting that 
the veteran discounted or changed his mind about wanting to 
have a Travel Board hearing, after a review of those marks, 
it remains unclear to the Board as to his exact intent in 
that regard.  He is entitled to clarification.

 


REMAND

The veteran participated in the Pre-Separation Program and 
authorized the service department to send his complete 
original medical file to the VARO.  

However, in his initial VA Form 21-526, filed at the time of 
separation, he also asked to have service medical records 
returned after they had been considered in his claim.  This 
would seem to indicate that he had himself submitted 
additional records. 

In any event, several packets of service medical records are 
in the file.  However, it remains unclear whether there are 
any additional records which are not now in the claims file, 
and no request has been made by the RO to the service 
department for any such files which may be otherwise stored.  
The veteran has also referred to instances of treatment not 
currently fully demonstrated by records on file.  As a 
result, it is not clear that all service records are now in 
the file.

Of record is a comprehensive clinical evaluation from a 
private physician dated in June 2000, which would indicate 
that examination had taken placed prior to separation.  Some 
of the disabilities claimed herein are seemingly cited on the 
physician's report.  

The file reflects that the veteran was notified via telephone 
that he was scheduled for VA examinations.  The notification 
date is 23 October 2001.  Shortly thereafter in the file are 
examination schedules which are marked as having been 
generated on 23 October 2001 and indicating that the veteran 
had not appeared for the scheduled evaluations.  A subsequent 
Statement of the Case states that the examinations were 
scheduled for 21 December 2001.  This all leads to some 
confusion as to the adequacy of notification of the veteran, 
and other related questions.  In any event, if the veteran 
has been examined since service by VA, reports are not in the 
file.

It is always important for a veteran to be examined in regard 
to his claim.  In this case, it is particularly important for 
such examinations to take place both for equitable assessment 
of the degree of disability and a determination as to 
etiology of current conditions.

It remains unclear whether the veteran is aware of what 
evidence is required as required by VCAA legislation, or 
whether he understands respective responsibilities for 
obtaining evidence in keeping with Quartuccio v Principi, 16 
Vet. App. 183 (2002).

The Board has no option but to remand the case for additional 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, he 
should be asked to provide evidence with 
regard to service and post-service care 
for all claimed disabilities.  

The RO should also request that the 
service department confirm in writing 
that search has been undertaken and that 
all available service medical records are 
in the file.

All post-service VA clinical records 
should be acquired and attached to the 
claims folder.

The veteran should also be asked to 
specifically clarify the markings he has 
made or the intent he wishes to express 
with regard to a personal hearing.

2  The veteran should be scheduled for 
comprehensive VA examinations by a VA 
orthopedic specialist who should 
determine the etiology of current low 
back disability, the nature and extent 
and etiology of any thumb disability, and 
the extent of all left hip problems as 
may relate to service incurred strain.  
[It should be noted that there has been 
some discrepancy as to whether the right 
or left thumb is involved, and the 
veteran has said that his denial as to 
having injured a thumb was taken out of 
context in the denial of his claim by the 
RO, as he was talking about the "other" 
thumb.)

In this regard, the veteran must be given 
(a) written notification of the 
scheduling of VA examinations, with (b) 
ample opportunity for him to plan in 
advance to appear at those examinations; 
and (c) he should be provided full 
information with regard to the need for a 
VA examination and the requirement to 
avail himself thereof.  Specifically, the 
Board notes that there are special 
provisions in the law for when a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination under 38 C.F.R. § 3.655(a) 
(2002).  

The physicians should evaluate the 
medical evidence of record including the 
statement of evaluation by a physician in 
June 2000, as well as the other evidence 
of record; there should be annotations to 
the file with regard to all opinions 
provided.  Consideration should be given 
to whether the low back and thumb 
disorders, if any, were incurred in or 
aggravated in service, and/or whether 
they have a relationship to his left hip 
problems on the basis of 38 C.F.R. 
§ 3.310 and/or Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The physicians must also assess their 
clinical findings and compare and 
contrast the related opinions to the 
findings by the private physician dated 
in June 2000.

With  regard to the current status of his 
claimed orthopedic disabilities of the 
left hip, back and thumb, the examiners 
should take into consideration all of the 
pertinent aspects of examination in 
accordance with VA regulations and 
judicial guidelines to include 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 
6 Vet. App. 321 (1993).

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2002) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claims to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

In particular, the SSOC should also 
contain all of the laws and regulations 
applicable to the claim including as 
relate to 38 C.F.R. § 3.310 and/or Allen 
v. Brown, 7 Vet. App. 439 (1995) and 
modifications thereof.  A suitable period 
of time should be allowed for response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


